COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                §
 EL PASO INDEPENDENT SCHOOL
 DISTRICT, DR. LORENZO GARCIA,                  §
 AND MARK MENDOZA,
                                                §               No. 08-11-00329-CV
                        Appellants,
                                                §                   Appeal from
 v.
                                                §               327th District Court
 MICHAEL McINTYRE AND
 LAURA McINTYRE, INDIVIDUALLY                   §             of El Paso County, Texas
 AND ON BEHALF OF THEIR
 CHILDREN, K.M., L.M., C.M., M.M.,              §                (TC # 2007-3210)
 AND L.M.,
                                                §
                        Appellees.
                                                §

                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore (1) reverse all three disputed orders of the trial court; (2) render

judgment dismissing all of the McIntyres’ state law claims against the District; (3) dismiss all

claims of any nature against Dr. Garcia and Mendoza with prejudice; (4) award Appellants their

costs and fees incurred herein and any such further relief to which they may be entitled; and (4)

remand this case to the trial court for further proceedings regarding the claims and counterclaims

that remain pending there, in accordance with this Court=s opinion. We further order that

Appellants recover from Appellees all costs, both in this Court and the court below, for which let

execution issue, and this decision be certified below for observance.
       IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2014.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               2